 


113 HR 2427 IH: To provide for the relief of Lori L. Rogers.
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V 
113th CONGRESS
1st Session
H. R. 2427 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2013 
Mr. Stewart introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for the relief of Lori L. Rogers. 
 
 
1.Payment requiredOut of any money in the Treasury not otherwise appropriated, the Secretary of the Treasury shall pay to Lori L. Rogers of West Jordan, Utah, $1,132.32 as reimbursement for the evacuation travel and transportation expenses incurred by Lori L. Rogers in good faith reliance on erroneous information contained in verbal and written orders to evacuate from Egypt that the United States would pay such expenses incident to her evacuation.  
 
